Citation Nr: 1610312	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-40 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  A transcript of this hearing is of record.

In September 2012, the Board remanded the current appellate claims for further development to include an examination to address the nature and etiology of the Veteran's current ankle disorders.  Such an examination was accomplished in April 2013, and, as detailed below, the Board finds it is adequate for resolution of this case.  All other development directed by this remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As an additional matter, the Board notes that the September 2012 remand also included the issue of service connection for a cervical spine disorder.  However, service connection was established for such a disability by a June 2013 rating decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial rating assigned or effective date thereof.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran developed his current ankle disorders as a result of his military service.


CONCLUSION OF LAW

1.  The criteria for a grant of service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The criteria for a grant of service connection for a left ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in July 2007, which is clearly prior to the November 2007 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in February and June 2013, followed by readjudication of the appeal by a Supplemental Statement of the Case dated later in June 2013 which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2011 Board hearing.  The Board notes that he indicated emergency room treatment for his ankles at a naval hospital in December 1976, and that this case was remanded, in part, to obtain such records.  However, as detailed in a June 2013 memorandum, these efforts were unsuccessful and a formal finding was made as to the unavailability of such records.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he had not identified outstanding evidence which relates the etiology of his current ankle disorders to service.  Moreover, he was accorded a VA medical examination in April 2013 which included an opinion that addressed the etiology of the current bilateral ankle disorders.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned August 2011 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the Veteran's ankle claims, and asked questions to clarify his contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his ankle claim.  Further, the Board has already determined the Veteran received adequate notification on these matters.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  In fact, the Veteran indicated he was satisfied with the conduct of this hearing.  See Transcript p. 26.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that his current right and left ankle disorders developed as the result of his active military service.  At his August 2011 Board hearing, he testified that he may have had some ankle problems prior to service, but that he had multiple ankle injuries in service.  The Veteran reported that he received treatment for ankle problems at the emergency room in December 1976.  He was not sure of the specific nature of his current ankle problems other than he has had many ankles sprains.  The Veteran maintains that any current ankle disabilities are related to his military service.  Therefore, he contends that service connection is warranted for right and left ankle disabilities.

The Board notes that the Veteran's service treatment records reflect he reported a history ankle sprains prior to service as part of a Report of Medical History completed in conjunction with his March 1977 enlistment examination.  However, under the summary of defects and diagnoses, no recent troubles were noted.  No ankle disorder was noted.  Further, there was no indication of any ankle problems on the enlistment examination itself.  Rather, his feet and lower extremities were clinically evaluated as normal.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

In this case, the Board previously determined in the September 2012 remand that as no ankle condition was noted at his entrance examination, the Veteran is presumed to have been in sound condition in regards to his ankles when he entered military service.  That is, there was no preexisting ankle disability.  Accordingly, the claim must be adjudicated on the basis whether such disability was incurred in or otherwise the result of his active service.

The Board notes that nothing in the service treatment records subsequent to the March 1975 enlistment examination indicates a chronic disability of either ankle, although a March 1978 record did reference the possibility of a hairline fracture in the right foot.  Further, subsequent service examinations to include in November 1981, August 1985, July 1991, and his May 1997 retirement examination continued to find his feet and lower extremities to be normal.  There was also no indication of any ankle disorder on VA examinations conducted in November 1997, which included orthopedic evaluation of various joints.  Moreover, post-service medical records do not show regular treatment for ankle problems.  A May 2005 VA treatment record reflects a history of ankle sprains.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board notes the Veteran indicated he self-treated his ankle problems during service as he had been trained as a hospital corpsman.  His DD Form 214s confirm he had training as a hospital corpsman, medical equipment repair technician, medical field service technician, and biomedical equipment technician.  In addition, the record includes an August 2007 lay statement from R.C., who served with the Veteran, and. recalled witnessing the Veteran limping on a few occasions during service.  R.C. also stated that the Veteran would never go to a corpsman for treatment so none of his ankle problems were documented.

The Board notes that the Veteran is competent to describe ankle problems such as pain.  Moreover, the supporting statement from R.C. appears to detail matters that are capable of lay observation.  Therefore, the Board finds that there is competent evidence of in-service ankle problems.

Despite the foregoing, the Board also notes that complaints such as ankle pain can be due to acute conditions.  The Board reiterates that the Veteran's feet and lower extremities were consistently evaluated as normal on service examinations to include his May 1997 retirement examination, and while the service treatment records contain complaints for various other disorder no complaints of an ankle disorder are noted; that there was no evidence of chronic ankle conditions in the post-service medical records until years after service; and that the Veteran himself acknowledged at the August 2011 hearing that he was not sure of the specific nature of his current ankle conditions.  Consequently, the Board concludes that competent medical evidence is required to clarify whether the Veteran has current ankle disorders that were incurred in or otherwise the result of his active service, to include his account of recurrent ankle sprains and the supporting statement from R.C.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already noted that the Veteran had training as a hospital corpsman, and does not dispute he is aware of his own medical history.  This background must be taken into account when evaluating his own opinion regarding the diagnosis and etiology of his claimed disabilities.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (All of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).  Nevertheless, in evaluating the probative value of his medical statements, the Board may look at factors such as the individual knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  The Board may also take the veteran's self-interest into account in assessing the weight to be accorded to his self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (Although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (The Board may consider self interest in evaluating the testimony of claimants).

The Board further notes that while the Veteran's training as a hospital corpsman enabled him to provide at least basic, minimal care to the injured and sick, it does not appear he received training to diagnose and determine the etiology of joint disabilities such as the ankle.  His training as a medical equipment repair technician and biomedical equipment technician indicates his duties were more geared to the use of and/or repair of this type of equipment.  Further, the Veteran himself acknowledged at his August 2011 hearing that he was not sure as to the specific nature of his current ankle disorders.  As such, the Board must find that his opinions as to the etiology of his current ankle disorders are equivocal and speculative.  Thus, it would appear his contentions are entitled to little probative value in terms of competent medical evidence.

In regard to the April 2013 VA examiner, the Board has already found that he is presumed qualified to render a competent medical opinion and was familiar with the Veteran's medical history from review of the VA claims folder.  Further, the examiner was identified as an orthopedic surgeon.  As such, the examiner is indicated to be an expert in diagnosing and determining the etiology of joint disabilities such as the ankle.  The examiner's opinion was not expressed in speculative or equivocal language, and was supported by a rationale.  Specifically, the examiner opined that the Veteran's right ankle condition was less likely than not incurred in or caused by the claimed recurrent sprains of the right ankle; and that it was less likely than not that the Veteran's left ankle condition had its onset during active military service.  The Board also notes that even though x-ray studies noted findings consistent with an old trauma, the examiner still found that the Veteran's disorders were not service related, and the competent and persuasive evidence does not show any trauma sustained in service, to include the Veteran's appellate statements.

The Board observes that the April 2013 VA examiner stated he could not document the Veteran actually worked as a corpsman, and included that fact as part of the stated rationale.  As noted above, the Board has already acknowledged the Veteran had such training; and it is noted the Veteran has criticized the April 2013 VA examiner's opinion on this basis.  Nevertheless, the Board notes the April 2013 VA examiner stated that if the Veteran was a corpsman and had recurrent ankle sprains it would be reasonable to assume that he did treat himself for minor sprains, to include Ace wraps as reported by the Veteran.  In other words, the examiner indicated the type of self-treatment the Veteran reported was plausible, and would be consistent with what a corpsman would do.  However, the examiner did not state that this would change his opinion against the current ankle disorders being incurred in or otherwise the result of the Veteran's active service.  As such, it corrects any deficiency from the examiner not being able to confirm the Veteran actually worked as a corpsman when such was the case.  Accordingly, the Board finds this opinion to be adequate, persuasive, and entitled to significant probative value.

In view of the foregoing, the Board finds that the April 2013 VA examiner's opinion is entitled to more probative value than that of the Veteran's own contentions.  The examiner's opinion is also consistent with the other objective evidence of record, in that service treatment records showed consistently normal findings of the lower extremities and the post-service medical evidence did not show a diagnosis of or treatment for any ankle disorder until many years after the Veteran separated from service.

Therefore, the preponderance of the competent medical and other evidence of record is against a finding the Veteran developed his current ankle disorders as a result of his military service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.

For these reasons, the Board finds the Veteran's claims of service connection for disabilities of the right and left ankles must be denied.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


